Order filed March 26, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00814-CV

                      NATOSHA ABRAHAM, Appellant
                                       V.

                     VICTORY APARTMENTS, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1091349

                                   ORDER
      The clerk’s record was filed October 30, 2017. Our review has determined
that relevant items have been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). Accordingly, the Harris County Clerk is directed to file a supplemental
clerk’s record on or before April 5, 2019, containing the Returned Writ of
Property Possession filed October 26, 2017.
       If the omitted item is not part of the case file, the county clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                       PER CURIAM




                                           2